          Case 3:20-cv-00080-LS Document 15 Filed 02/18/20 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO


DESERT FOX CUSTOM RESTORATIONS, INC.,
a New Mexico Corporation,

              Plaintiff,

v.                                                        No. 2:19-CV-01150-KRS-CG

CWS MARKETING GROUP, INC.,
a Virginia Corporation;

and

THE ACCURATE GROUP OF TEXAS, LLC,
a Texas LLC;

and

WESTCOR LAND & TITLE, INC.,
a Florida Licensed Insurance Co.,

              Defendants.

                                DISCLOSURE STATEMENT

       Pursuant to Fed. R. Civ. P. 7.1, Defendant The Accurate Group of Texas, LLC, states that

it is a North Carolina limited liability company wholly owned by Accurate Group, LLC, which is

itself a North Carolina limited liability company wholly owned by Accurate Group Holdings,

LLC, which is a Delaware limited liability company wholly owned by Accurate Group Holdings,

Inc., a Delaware corporation.
          Case 3:20-cv-00080-LS Document 15 Filed 02/18/20 Page 2 of 2




                                RODEY, DICKASON, SLOAN, AKIN & ROBB, P.A.

                                By:    /s/ Charles K. Purcell
                                   Charles K. Purcell
                                Attorneys for Defendant The Accurate Group of Texas, LLC
                                Post Office Box 1888
                                Albuquerque, New Mexico 87103
                                Telephone: (505) 765-5900
                                kpurcell@rodey.com


We hereby certify that by means
of the CM/ECF system, we have
filed the foregoing and served it on

       J. Robert Beauvais
       P.O. Box 2408
       Ruidoso, N.M. 88345

       Mariposa Padilla Sivage
       P.O. Box 1945
       Albuquerque, N.M. 87103

       Michael P. Clemens
       P.O. Box 3170
       Albuquerque, N.M. 87190

this 18th day of February, 2020.

       /s/ Charles K. Purcell
Charles K. Purcell




                                                2
